      Case: 1:20-cv-04699 Document #: 35 Filed: 09/08/20 Page 1 of 8 PageID #:480




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE: TIKTOK, INC. CONSUMER                      MDL No. 2948
 PRIVACY LITIGATION
                                                   Master Docket No. 20 C 4699

                                                   District Judge John Z. Lee

                                                   Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases




       APPLICATION OF MARK C. MOLUMPHY AND ALBERT Y. CHANG FOR
            APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE;
                     NOMINATION OF LEAD COUNSEL



I.      INTRODUCTION

        Pursuant to this Court’s Case Management Orders (“CMO”) Nos. 1 and 2 [ECF Nos. 4,

24], counsel for Plaintiff A.J., through her guardian, Aaron Johnson, respectfully move the Court

to:

           appoint Katrina Carroll (“Carroll”) of Carlson Lynch, LLP (“Carlson Lynch”) and

            Jonathan Jagher (“Jagher”) of Freed Kanner London & Millen LLC (“Freed Kanner”)

            to serve as Co-Lead Counsel; and

           appoint Mark Molumphy (“Molumphy”) of Cotchett, Pitre & McCarthy, LLP

            (“CPM”) and Albert Chang (“Chang”) of Bottini & Bottini, Inc. (“Bottini”) as

            members of Plaintiffs’ Steering Committee.

        There are many experienced attorneys in this case.        Inevitably, with such diverse

experience, there will be different approaches on how to best represent the Class. Thus, it is


                                               1
      Case: 1:20-cv-04699 Document #: 35 Filed: 09/08/20 Page 2 of 8 PageID #:481




imperative that Co-Lead Counsel not only have the knowledge, experience, and resources to take

on TikTok, but also the leadership skills to work with, and consider the viewpoints of, other

plaintiffs and their counsel regardless of where they originally filed their cases. For these reasons,

Plaintiff A.J. – who originally filed her case in the Northern District of California – strongly

supports Carroll and Jagher as Co-Lead Counsel. Carroll and Jagher alone have demonstrated the

experience to lead this case and the willingness to consider other perspectives. If selected, they

will best represent the Class going forward.

        Similarly, the Steering Committee should have independent membership to represent the

views of all Class members and their counsel. Molumphy and Chang will provide a unique and

independent perspective on Plaintiffs’ Steering Committee (in addition to their substantial

experience litigating complex cases against China-based corporations).             Unlike the other

applicants, Molumphy and Chang were not a part of the Settling Plaintiffs’ mediation process

resulting in the proposed settlement (coordinated by one of the two Co-Lead Counsel applicants),

nor were they part of the “N.D.Cal. Interim Leadership Group” which previously moved to

intervene and dismiss actions filed in Illinois federal districts and now seeks to litigate this case

here (coordinated by the other Co-Lead Counsel applicant). Thus, Molumphy and Chang are not

beholden to either group and will provide this Court, and the Class, with experienced and

independent representation on the Steering Committee.

II.     KATRINA CARROLL AND JONATHAN JAGHER SHOULD BE APPOINTED
        TO SERVE AS CO-LEAD COUNSEL

        Carroll and Jagher should be appointed as Co-Lead Counsel to represent the proposed

Class. Both have extensive experience litigating the claims at issue and the ability to work with

other counsel, including those with different points of view or who filed in different districts.




                                                  2
       Case: 1:20-cv-04699 Document #: 35 Filed: 09/08/20 Page 3 of 8 PageID #:482




         Indeed, even before the cases were consolidated by the JPML, Carroll and Jagher alone

sought out the views of Plaintiff A.J.’s counsel, Molumphy and Chang, and considered their input

about the direction of the case. This was true even though, at the time, Molumphy and Chang were

pursuing their client’s case in the Northern District of California, where TikTok is headquartered.

After the cases were consolidated and transferred to this District by the JPML, Carroll and Jagher

continued to coordinate with other planitiffs’ counsel, including in matters relating to case

management and compliance with meet and confer requirements set by this Court in CMO Nos. 1

and 2. Based on these first-hand experiences, Molumphy and Chang believe Carroll and Jagher

are the best choice to serve as Co-Lead counsel in this case.

III.     MOLUMPHY AND CHANG ARE EXPERIENCED COUNSEL AND WILL
         PROVIDE A UNIQUE, INDEPENDENT PERSPECTIVE TO PLAINTIFFS’
         STEERING COMMITTEE
         A.     Molumphy and Chang Have Vast Experience Handling Complex Privacy
                Cases, Including Class Actions Against China-Based Companies

         Mark C. Molumphy is a Partner at CPM, based in Burlingame, California, in close

proximity to TikTok’s headquarters in San Jose, California (as well as to TikTok’s counsel,

Wilson Sonsini, based in Palo Alto, California). Molumphy has been practicing for nearly three

decades, chairs CPM’s consumer protection and privacy practices, and has substantial privacy

and class action experience. Molumphy has had a leadership role in many of the nation’s most

prominent privacy and data breach cases, including In re Apple Inc. Device Performance

Litigation, No. 18-md-02827-EJD (N.D. Cal.), a multi-district class action against Apple alleging

violations of state and federal computer intrusion statutes, which recently settled for payment of

$310-$500 million to Apple iPhone customers. Molumphy served as co-lead counsel with Bottini

in the In re Yahoo! Shareholder Litigation, No. 17-cv-307054 (Santa Clara Sup. Ct.), alleging

both direct and derivative claims following Yahoo!’s disclosure of two of the largest data


                                                 3
    Case: 1:20-cv-04699 Document #: 35 Filed: 09/08/20 Page 4 of 8 PageID #:483




breaches in history impacting one billion users. Molumphy won permission to take expedited

discovery, personally deposed Yahoo!’s Chief Information Security Officer, and obtained a

settlement including both injunctive relief and a $29 million payment. Currently, Molumphy

serves as co-lead counsel in the Zoom privacy class action, In Re: Zoom Video Communications,

Inc. Privacy Litigation, No. 20-cv-02155-LHK (N.D. Cal.), alleging that Zoom obtained and

shared private information without consent, similar to claims asserted here. CPM also has

substantial experience in this district and currently serves as lead counsel for the Commercial &

Institutional Indirect Purchaser Plaintiff class in In re Broilers Antitrust Litigation, No. 1:16-cv-

08637 (N.D. Ill.) and on Plaintiffs’ Executive Committee in In re Ethiopian Airlines Flight ET

302 Crash, No. 1:19-cv-02170 (N.D. Ill.).       Molumphy’s CV is attached as Exhibit 1 to the

Declaration of Mark C. Molumphy filed in support of this Application and Nomination.

       Albert Y. Chang, who is fluent in Chinese, has nearly two decades of experience

representing consumers and shareholders in high-stakes litigation involving technology

companies, such as Facebook, Inc. and Yahoo! Inc. In a nationwide class action against the

China-based tech giant, Alibaba Group Holding, Ltd., Chang took depositions of Alibaba

employees in Hong Kong and managed the multi-lingual review of millions of pages of

documents. In 2019, after extensive discovery, Alibaba paid $75 million to settle the case. Chang

is currently representing a proposed class of consumers in the Northern District of California,

alleging BIPA violations against Facebook. Zellmer v. Facebook, Inc., No. 18-cv-1880-JD (N.D.

Cal.) and Gullen v. Facebook, Inc., No. 16-cv-0937-JD (N.D. Cal.). In this hard-fought litigation

going into its fifth year, Chang has litigated cutting-edge, complex issues, including Article III

standing, in both the district court and the Ninth Circuit Court of Appeals. A former judicial law

clerk to the Honorable Suzanne B. Conlon, Chang regularly litigates in this District and the



                                                  4
    Case: 1:20-cv-04699 Document #: 35 Filed: 09/08/20 Page 5 of 8 PageID #:484




Seventh Circuit Court of Appeals.         In 2014, for example, Chang successfully litigated a

shareholder derivative action in this District, In re Career Education Shareholder Derivative

Litigation, No. 11 C 9119 (N.D. Ill.), which recovered $20 million for the company. Chang’s

CV is attached as Exhibit 1 to the Declaration of Albert Y. Chang filed in support of this

Application and Nomination.

        Based on their extensive experience in similar cases, their ability to work with others

entrusted with leadership responsibilities, their unique litigation experience with China-based

companies, and CPM’s geographic proximity to TikTok and its counsel in Northern California,

Molumphy and Chang are well qualified to serve on the Plaintiffs’ Steering Committee.

        B.      Molumphy and Chang Sought to Work Cooperatively with the Attorneys in
                This Case

        Molumphy and Chang have experience working on large class actions, involving

numerous plaintiffs’ attorneys, which will allow them to manage issues that are pivotal to the

success of this case. Molumphy and Chang also have a professional reputation as lawyers who

prioritize collegiality and work with civility, respect, and candor towards their co-counsel, as

well as the Court and defense counsel.

        From the beginning of this case, Molumphy and Chang prioritized coordination with other

counsel to advance the class interests, rather than confrontation or taking antagonistic positions.

Molumphy and Chang were the first California counsel to coordinate with plaintiffs who filed

cases in Illinois. Indeed, both prior to and after the MDL hearing, Molumphy and Chang spoke

with Carroll, in her capacity as then-Interim Lead Counsel appointed by this Court, to discuss

their respective cases and strategies to best represent the plaintiffs.

        Other firms decided to take a different approach, resisting coordination with other

plaintiffs (unless they signed on with their litigation strategy) and, in certain cases, unilaterally


                                                   5
    Case: 1:20-cv-04699 Document #: 35 Filed: 09/08/20 Page 6 of 8 PageID #:485




acting in ways that arguably prejudiced plaintiffs who filed in other districts. See e.g., July 13,

2020 Order in E.R. v. TikTok, Inc., No. 1:20-cv-02810 (N.D. Ill.), CM/ECF Dkt. No. 46 (denying

motion to intervene and finding “that intervention would prejudice the existing Plaintiffs”), and

July 1, 2020 Memorandum and Order in A.S. v. TikTok, Inc., No. 3:20-cv-00457 (S.D. Ill.),

CM/ECF Dkt. No. 3 (denying motion to intervene and finding that “intervention and

consideration of the proposed motions as likely to prejudice the rights of the original parties.”).

       Despite these contrasting approaches, all plaintiffs appear to agree that Plaintiffs’ Steering

Committee should not only provide support for Co-Lead Counsel, but offer independent

perspectives on important strategy decisions. Uniquely situated, Molumphy and Chang were not

parties to the contentious intervention motions filed by one set of proposed Co-Lead Counsel,

nor did they participate in the mediation led by the other proposed Co-Lead Counsel. Rather,

they offer a fresh and independent perspective to this case, and as Steering Committee members

will help ensure that the best interests of all Class members are protected in this case.

       C.      Molumphy and Chang are Willing and Able to Commit All Necessary
               Resources to this Case

       Plaintiffs face a well-financed defendant, represented by highly capable counsel. The

proposed class needs equally qualified and committed representation. Molumphy and Chang are

committed to this case and their firms have the resources necessary to support that commitment.

Molumphy and Chang, and their firms, have long track records litigating complex cases for as

long as it takes, including trial and appeal. See, e.g., In People of the State of California v.

Atlantic Richfield, et al., No. 1-00-CV-788657 (Santa Clara Super. Ct.) (CPM represented

California cities and counties in a public nuisance action against lead paint manufacturers

involving conduct dating back half a century; after over a decade of litigation, CPM prevailed at

trial and obtained a $1.15 billion judgment); In re Career Education Shareholder Derivative


                                                  6
      Case: 1:20-cv-04699 Document #: 35 Filed: 09/08/20 Page 7 of 8 PageID #:486




Litigation, No. 11 C 9119 (N.D. Ill.) (Bottini prevailed in nearly five-year-long derivative lawsuit

involving securities fraud).

IV.     CONCLUSION

        For the reasons stated herein, the Court should appoint Katrina Carroll and Jonathan Jagher

as Co-Lead Counsel, and appoint Mark Molumphy and Albert Chang as members of Plaintiffs’

Steering Committee.



Dated: September 8, 2020


/s/ Mark C. Molumphy                                     /s/ Albert Y. Chang
MARK C. MOLUMPHY                                         Albert Y. Chang
COTCHETT, PITRE & McCARTHY LLP                           BOTTINI & BOTTINI, INC.
840 Malcolm Road, Suite 200                              7817 Ivanhoe Avenue, Suite 102
Burlingame, CA 94010                                     La Jolla, CA 92037
Telephone:     650.697.6000                              Telephone: (858) 914-2001
Facsimile:     650.697.0577                              achang@bottinilaw.com
mmolumphy@cpmlegal.com

               Attorneys for Plaintiff A.J., through her guardian, Aaron Johnson




                                                  7
    Case: 1:20-cv-04699 Document #: 35 Filed: 09/08/20 Page 8 of 8 PageID #:487




                               CERTIFICATE OF SERVICE

       I, Albert Y. Chang, affirm that the foregoing was filed on September 8, 2020 via

CM/ECF, which automatically served all counsel of record.

 Dated: September 8, 2020                          /s/ Albert Y. Chang
                                                   Albert Y. Chang




                                               8
